Case 1:16-cr-OO776-VEC Document 939 Filed 12/04/18 Page 1 of 7

AO 245B (Rev. 021l EB} Judgment in a Criminaf Case
Sheet l

UNITED STATES DisTRiCT CoURT

Southern District of New Yoi‘k

 

 

 

 

     
 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRI'MINAL CASE
V. )
Louss caminetti § case Numi»>@r; 32 is-Cr-oowe~\/Ec~s
) USM Numbei': 27108~055
)
) PaulShechnnan,Jesmca MaseHa
) Defendant’s Attorney
THE I)EFENDANT:
L_..| pleaded guilty to count(s)
m pleaded nolo contendere to count(s)
which Was accepted by the ooui't.
E Was found guilty on count(s} One (‘l ), FOul‘ (4)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Ofi`ense Ended Count
" AUDCONSPIRACYTHEPEFERRED
W|RE FRAUD - THE BUFFALO RFP 12/31/2015 4

    

18:"|343.}:

     

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Refoi'rn Act of 1984.

|:l The defendant has been found not guilty on count{s)

 

EZl Count(s) Open and Under|ying |:l is |Z[ are dismissed on the motion of the United States.

 

_ _ It is ordered t_hat the defendant_must notify the United States attorney for this district within 30 da s of_any change of name, residence,
or mailing address untif_ all fines, restitution,_costs, and special assessments imposed by this judgment are fu ly paid. If ordered to pay i‘estitution,
the defendant must notify the couit and United States attorney of material changes in economic circumstances

1 2f3/201 8
Date of lmposition of Judginent

Usi)c sI)NY \l@_£,c»»a CC\ /»--*

DOCUI\'! ENT Signature of.Fudge d

ELECTRONICALL.Y FILED
DOC #:

l " HON. VALER|E CAPRON|, USDJ
[}__\TE FlLED. §§;§%E §%»V Name and Title of.hidge '-
ll . apt § §

Date

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:16-cr-OO776-VEC Document 939 Filed 12/04/18 Page 2 of 7

AO 245B (Rev. 02/£8) judgment in Criminal Case
Sheet 2 ~_ lmprisonrnent

ludgment j Pagc 2 of
DEFENDANT: LOUES Cir‘nineiii
CASE NUMBER: 32 16»cr-00776-VEC-6

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:

Twenty-Eight (28) |Vlontns on counts one ('l) and four (4) to run concurrently

M The court makes the following recommendations to the Bureau of Prisons:

it is recommended that the defendant be housed in the camp at FMC Devens.

E:| The defendant is remanded to the custody of the United States Marshal.

I:l The defendant siiail surrender to the United States Marsliai for this district:
l:l at [l a.m. l:l p.m. on
l:l as notified by the United States Marslial.

 

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

pending appeal The defendant shall surrender to his

***The defendant is granted permission to remain on bail

L__| as notified by the United States Ma,-Sha}_ designated facility not later than noon, sixty (60) days after

the mandate issues on his appeal
|:l as notified by tiie Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as foilows:
Defendant delivered on to
at , with a certified copy of this judgment
UN!TED STATES MARSHAL
BY

 

DEPUTY UNlTED STATES MARSHAL

 

Case 1:16-cr-OO776-VEC Document 939 Filed 12/04/18 Page 3 of 7

AO 245B (Rev. 021'!8) .ludgrnent in a Crirninal Case
Sheet 3 _ Supervised Release

Judgn'ient-~Page 3 of 7

DEFENDANT: l_OuiS Cimine|li
CASE NUMBER: 82 16-0!'»00776-VEC-6
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised reiease for a term of :

Two (2) Years on each count to run concurrently

MANI)ATORY CONDITIONS

1_ You must not commit another federal, state or local criine.
2, You must not unlawfuliy possess a controlied substance

3. You must refrain from any uniawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic diug tests thereafter, as determined by the court.

M The above drug testing condition is suspended, based on the coui't's determination that you
pose a low risk of future substance abuse. (check ifapph'cable) '
4, [:] You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
I`CStlttltiOIi. (checlc £fopplr`cable)
5. lzi You must cooperate in the coiiection of DNA as directed by the probation oft`icer, (check i_'fapp!icable)
ij You must corn i with the re uireinents of the Sex Offender Re istration and Notit'ication Act 34 U.S.C. § 20901, et seq. as
P y Cl g

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense (check yapplicable)

7_ [| You must participate in an approved program for domestic violence. (check i‘fapp»'icable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page. -

 

Case 1:16-cr-OO776-VEC Document 939 Filed 12/04/18 Page 4 of 7

AO 245B (Rev. 02/} 3) Judgment in a Criminal Case

Sheet 3A - Supervised Reiease
Judgmeiit~l’age 4 of 7

 

DEFENDANT: Louis Cirnirie|li
CASE NUMBER: 82 16-or-00776-VEC-6

STANI)ARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

she

il.

12.

l3.

You must report to the probation office in the federai judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, uniess the probation officer instructs you to report to a different probation office or within a different time
frame. .

After initiaiiy reporting to the probation office, you wiil receive instructions from the couit or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

You must answer truthfully the questions asked by your probation officerl '

You must iive at a place approved by the probation officer. lf you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at ieast 10 days before the change. if notifying
the probation officer in advance is not possible due to unanticipated circuinstanccs, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or eisewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of empioyment, unless the probation officer excuses you from
doing so. If you do not have full~time employment you must tiy to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change .

You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a feiony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. ‘

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 7 2 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific puipose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidentiai human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (inciuding an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You-must foilow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed rne on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditionsl For further information regarding these conditions, see Overvr`ew ofPi‘obation and Siipervr`sed
Release Coiidi`fr.'ons, availabie at: www.uscourts.gov.

Defendant‘s Signature ' Date.

 

 

Case 1:16-cr-OO776-VEC Document 939 Filed 12/04/18 Page 5 of 7

AO 245B (Rev. 02/18) Jiidginent in a Crirninal Case
Sheet 3B ~»~ Supervised Rclease

JudgrnentAPage 5 of

 

DEFENDANT: Louis Ciminel|i
CASE NUMBER: 82 16~cr-00776-VEC~6

ADDITIONAL SUPERVISED RELEASE TERMS

The defendant is to provide the Probation Departrnent access to any and all requested financial information

The defendant must not incur any new credit card charges or open any new credit line without approvai of the Probation
Department unless the defendant is in compliance with the instattment payment schedule

The defendant shali be supervised by the district of residence

 

 

AOMSB(RWGMB) J“dgggpiea%r%§€iin-a]o(r:;g)eO??€-VEC Document 939 Filed12/04/18 Page€of?

Shect 5 a Crirninal Monetaiy Penaities - .
Judgrnent _ Page 6 of 7
DEFENDANT: L.OUES Cirninelli
CASE NUMBER: 32 ’lG-Cr-OO??S~VEC~B
CRIMINAL MONETARY PENALTIES

The defendant must pay the totai criminal monetary penaities under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 200.00 $ $ 500,000.00 $
l:l The determination of restitution is deferred until . An Aniended Jirdgnient iii a Cri'mi`nal Case (A0245C) will be entered

after such determination
E:| The defendant must make restitution (including community restitution) to the foilowing payees in the amount listed below.

If the defendant makes a partiai payment, each pa ee shall receive an approximately ro ortioned ayment, unless specified otherwise in
the priority order or percentage payment column eiow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid

before the United States is paid.
Tctal Loss`f‘* Restituticn Ordered -Priority__ _01' ll’ercentage_

            

Na_me of Pay_ ce

 

   

 

 

'roTALs s O-OO s O-OO

l:l Restitution amount ordered pursuant to plea agreement $

 

m The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in fuil before the
thirtieth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

|:j The court determined that the defendant does not have thc ability to pay interest and it is ordered that:
§§ the interest requirement is waived for the [3 fine l:l restitution

l:] the interest requirement for the [:i fine |Ii restitution is modified as foiiows:

* Justice for Victims ofTraffickin Act of 2015, Pub. L. No. li4~22. v _
** Findings for the total amount o losses are required under Chapters 109A, ll(), llOA, and li3A of Titie 18 for offenses committed on or

after Scptember 13, 1994, but before April 23, 1996.

 

 

Aoziss rRev.oz/isi iudeQ§§aii,§L§y-M@QO776-VEC Document 939 Filed 12/04/18 Page 7 of 7

Sheet 6 »~» Scheduie of Pay'merits

Juclgment 4 Page 7 of 7
DEFENDANTZ LOUlS Clmll‘lelii
CASE NUMBERZ 82 'lG-Cl'-UO?YG-VEC-G

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as foliows:
A § Lump sum payment of $ 200-00 due immediately, balance due

|;] not later than ,or
|:| iri accordance with |:l C, [] D, |:| E,or m Fbelow;or

B l:] Payinent to begin immediately (may be combined with l:l C, l:l D, or i;l F below); or

C l:| Payment in equal (e.g., weekly, monrhi‘y, quarrerly) instailinents of $ over a period of
(e.g., months cr years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D C:] Payment in equal (e.g., weekfy, iiioiirh!y. quarterly) installments of 3 over a period of
(e.g., months or yenrs), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E l'_'] Payment during the term of`supeivised release wili commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s abiiity to pay at that time; or

F E Special instructions regarding the payment of criminal monetary penalties:

A fine in the amount of $500,000.00 is Ordered to be paid not later than 30 days from the entry of this judgment

Unless the court has expressly ordered ptlierwise, if this judgment imposes imprisonment, payment of criminal monetaiy penalties is due during
the period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Progi'am, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

l:l Joint and Severai

Defendant and Qo~Defendant Names and Case Numbers (r'nchrding defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

l:l The defendant siiail pay the cost ofprosecution.

ij

The defendant Shail pay the following court cost(s):

m The defendant shall forfeit the defendant’s interest in the following property to the United States:
Forfeiture is Ordered. The parties shall confer regarding forfeiturel if an agreement cannot be reached, the Govt's brief
in support of its position is due 1111/2019 Defendant's response is due 1125/2019 Govt's reply, if any, is due 2l1/2019

Payments shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution intei'est, (4) fine principal, (5) fine
interest, (6) community restitution, (7) IVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

